UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MARTINA VALERIO,
                                Plaintiff,
                                                                  18-CV-10081 (JPO)
                     -v-
                                                                OPINION AND ORDER
 DRUG ENFORCEMENT
 ADMINISTRATION OF THE UNITED
 STATES OF AMERICA and UNITED
 STATES OF AMERICA,
                       Defendants.


J. PAUL OETKEN, District Judge:

       Plaintiff Martina Valerio brings this action against Defendant Drug Enforcement

Administration of the United States of America (“DEA”) and Defendant United States of

America (together, “Defendants”), seeking relief from Defendants’ seizure of $134,981 from

Plaintiff’s residence. (Dkt. No. 4 (“Compl.”).) Defendants have moved to dismiss the

complaint. (Dkt. No. 10.) For the reasons that follow, Defendants’ motion is granted.

I.     Background

       For purposes of resolving Defendants’ motion to dismiss, the Court treats all well-

pleaded allegations in Plaintiff’s complaint as true.

       On or about August 11, 2016, as part of a criminal investigation into a certain individual,

the DEA conducted a search of the residence Plaintiff shared with that individual. (Compl. ¶ 11;

Dkt. No. 12 at 1.) During the search, the DEA discovered and seized $134,981. (Id.) The DEA

provided Plaintiff with written notice of the seizure and published notice on an official

government website. (Compl. ¶ 12.) The DEA also provided Plaintiff time to file a claim with

the DEA for the seized property, which Plaintiff filed. (Compl. ¶¶ 13–14.) After review of

Plaintiff’s claim, the DEA deemed the claim to be invalid, and the currency was considered


                                                  1
forfeited on or about December 28, 2016. (Compl. ¶¶ 14–15). Plaintiff now seeks to challenge

the DEA’s administrative process in deciding her claim, asserting that Plaintiff is entitled “have

her claim heard and determined by this Court, with the Defendant(s), United States of America,

ordered to file a Forfeiture Complaint forthwith.” (Compl. ¶ 17.) Defendants have now moved

to dismiss the complaint pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6),

asserting that the Court lacks subject matter jurisdiction, or, in the alternative, that Plaintiff has

failed to state a claim. (Dkt. No. 10.)

II.     Legal Standards

        A district court must dismiss a claim for lack of subject matter jurisdiction if it “lacks the

statutory or constitutional power to adjudicate it.” Makarova v. United States, 201 F.3d 110, 113

(2d Cir. 2000); see also Fed. R. Civ. P. 12(b)(1). “A plaintiff asserting subject matter

jurisdiction has the burden of proving by a preponderance of the evidence that it exists.”

Makarova, 201 F.3d at 113. In reviewing a motion to dismiss for lack of subject-matter

jurisdiction, a court may consider evidence outside the pleadings. See id.

        To survive a motion to dismiss for failure to state a claim, plaintiffs must plead “enough

facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007). A claim is facially plausible when plaintiffs have pleaded facts that would

allow “the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009). “Court[s] must accept as true all well-pleaded factual

allegations in the complaint, and ‘draw[] all inferences in the plaintiff’s favor.’” Goonan v. Fed.

Reserve Bank of N.Y., 916 F. Supp. 2d 470, 478 (S.D.N.Y. 2013) (quoting Allaire Corp. v.

Okumus, 433 F.3d 248, 250 (2d Cir. 2006)).




                                                   2
III.   Discussion

       “The overwhelming weight of authority supports the position that a federal court lacks

jurisdiction to review the merits of administrative forfeiture decisions once the administrative

process has begun.” United States v. One 1987 Jeep Wrangler Auto. VIN No.

2BCCL8132HBS12835, 972 F.2d 472, 480 (2d Cir. 1992). Courts, however, have “jurisdiction

to ‘determin[e] whether the agency followed the proper procedural safeguards when it declared

[claimant’s] property summarily forfeited.” United States v. Cobb, 646 F. App’x 70, 72 (2d Cir.

2016) (summary order) (alterations in original) (quoting One 1987 Jeep Wrangler, 972 F.2d at

480). The extent of judicial review in this context is cabined by the Civil Asset Forfeiture

Reform Act of 2000 (“CAFRA”), 18 U.S.C. § 983. CAFRA provides the “exclusive remedy” for

a person “seeking to set aside a declaration of forfeiture under a civil forfeiture statute.” Id.

§ 983(e)(5). Under the statute, a motion to set aside forfeiture “explicitly permits the court to

consider only the issue of adequate notice.” Cobb, 646 F. App’x at 72 (citing 18 U.S.C.

§ 983(e)(1)).

       Here, Plaintiff does not contest that she was provided adequate notice of the forfeiture—

in fact, her complaint states that she received both written and electronic notice from the DEA

that forfeiture proceedings were beginning. (Compl. ¶ 12). Given that notice is not at issue, the

Court does not have jurisdiction to review the merits of the administrative forfeiture decision. 1

Accordingly, Plaintiff’s complaint must be dismissed.



       1
          While CAFRA strictly limits a court’s jurisdiction, there may be circumstances that
would warrant the exercise of the court’s equitable powers. See generally In re Sixty Seven
Thousand Four Hundred Seventy Dollars, 901 F.2d 1540, 1545 (11th Cir. 1990) (“[J]urisdiction
might be appropriate when a petitioner’s failure to properly seek legal relief [during the
pendency of a forfeiture proceeding] resulted from errors of procedure and form or the
government’s own misconduct . . . .”). But to the extent that such an exception to CAFRA’s
jurisdictional bar exists—and to the extent that Plaintiff means to invoke it here—Plaintiff’s own


                                                  3
IV.     Conclusion

        For the foregoing reasons, Defendants’ motion dismiss is GRANTED. The complaint is

dismissed with prejudice pursuant to Federal Rule of Civil Procedure 12(b)(1).

        The Clerk of Court is directed to close the motion at Docket Number 10 and to close this

case.

        SO ORDERED.

Dated: September 16, 2019
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge




submissions make clear that it does not apply. Indeed, the affidavit Plaintiff attached to support
her opposition brief shows that the DEA informed Plaintiff of the defects in her claim and
provided Plaintiff two opportunities to cure, which she failed to do in a timely manner. (Dkt.
Nos. 15-3, 15-5.)




                                                 4
